El Juez Asociado Sr. Audrey,
emitió la opinión del tribunal.
El peticionario solicita en este caso, qne por esta Corte Suprema se expida nn anto de certiorari dirigido a la Corte de Distrito de Mayagüez para qne remita los antos origina-les del pleito seguido por él en cobro de pesos contra Víctor P. Martínez y por los errores qne en sn solicitud alega baber cometido la expresada corte de distrito, revoque y anule la sentencia que ésta dictó en 14 de febrero de 1911.
Los fundamentos de la solicitud jurada para que el auto de certiorari se expida son:
Io' Que dictada sentencia en ese caso por la Corte Municipal de-Mayagüez, en 6 de octubre de 1910, el peticionario, demandante en ese pleito, apeló de ella para ante la Corte de Distrito de Mayagüez en 15 del mismo mes y año por escrito de ese día notificado a la parte contraria y presentado al secretario de la eorte municipal.
2o. Que el demandado Don Víctor P'. Martínez también *455presentó escrito de apelación, pero' el día 17 de octubre de 1910, o sea, pasados los diez días de dictada la sentencia.
No consigna la solicitud la fecha en qne la sentencia fné registrada por el secretario.
3o. Qne el escrito de apelación del demandado fné presen-tado ante nn tal Baeza y ante este jurado qne la notificación del . mismo se había hecho al demandante, cuando el secre-tario de la corte municipal es Abigail Crespo.
4o. Qne habiendo solicitado de la corte municipal qne decla-rase nulo el escrito de apelación del demandado por los mo-tivos expuestos, la moción fné desestimada, y también en la Cortb de Distrito de Mayagnez donde interesó se desesti-mara el recurso de apelación del 'demandado.
5o. Qne la contestación a la demanda contenía una recon-vención, pero habiendo sido después enmendada la demanda, la nueva contestación se limitó en cnanto a la reconvención a consignar qne reproducía los hechos qne respecto de ella había establecido en su primera alegación. No alega qne pidiera la eliminación de la reconvención así formulada.
6o. Qne la corte de distrito declaró sin lugar la demanda y con lugar la reconvención; y
7o. Qne como la cuantía en litigio no alcanza a trescientos dollars, esa sentencia no es apelable.
En cnanto a la apelación del demandado, aunque fuera establecida fuera de tiempo y con los defectos qne se men-cionan respecto al juramento de la notificación y de la presen-tación, no por ello habría cometido error la corte de distrito al celebrar de nuevo el juicio, porque tenía la apelación del demandante hecha en tiempo y forma, que le daba jurisdic-ción para conocer del juicio, celebrándolo de nuevo y juzgando y resolviendo todas las cuestiones que envolvían las alega-ciones.
Respecto al otro extremo de que la contestación enmen-dada no reprodujo los hechos de la reconvención original y se limitó a darla por reproducida, fné ello un 'defecto de forma que pudo el demandante haber pedido de la corte que se *456corrigiera, pero habiendo abandonado ese derecho, no pnede ahora revivirlo.
La solicitud de certiorari debe negarse.

Sin lugar la solicitud.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, Wolf y del Toro.